Citation Nr: 0309946	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  94-30 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for right 
spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
August 1961 until February 1962, and had verified active duty 
service from December 1963 until November 1966.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 1994 
rating decision of the Nashville, Tennessee Regional Office 
(RO) which denied a compensable evaluation for the service-
connected right spontaneous pneumothorax. 

The veteran was afforded personal hearings at the RO in 
October 1994, and before the undersigned Member of the Board 
sitting at Nashville, Tennessee in May 1996; the transcripts 
of which are of record.  

This case was remanded by decisions of the Board dated in 
August 1996 and March 1998.  Development having been 
completed, the case is once again before the signatory Member 
for appropriate disposition.  It should be noted that in a 
Board decision in August 1996, service connection for chronic 
obstructive pulmonary disease was denied.  This decision was 
final and it has not been appealed.

In correspondence to the RO dated in October 1994 and October 
1997, the veteran appears to be seeking service connection 
for hearing loss, tinnitus, a back disorder, and a right knee 
disability.  However, these matters are not properly before 
the Board for appellate review and they are referred to the 
RO for appropriate consideration.  


REMAND

A review of the record discloses that after the case was 
received at the Board, correspondence was received from the 
veteran in April 2003 authorizing the VA to obtain medical 
records in support of his claim from his personal physicians, 
Andrew C. Dirmeyer, M.D. and James R. Delashmit, M.D.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting medical records to which 
reference has been made so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact Andrew C. 
Dirmeyer, M.D., 116 Chantilly Lane, 
Maryville, Tennessee, 37803, and James 
R. Delashmit, M.D, Chilhowee Medical 
Park, Maryville, Tennessee, and request 
copies of any and all of the veteran's 
medical records dating from 1994 to the 
present.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002)) are fully complied with and 
satisfied.  Any other development 
deemed indicated by the RO should also 
be accomplished.

3.  Following completion of the 
requested development, the agency of 
original jurisdiction should re-
adjudicate the issue of a compensable 
rating for the veteran's service 
connected spontaneous pneumothorax.  If 
the benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the claims 
should be returned to the Board for 
further appellate consideration.  .

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




